UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): April 19, 2010 CDEX INC. (Exact name of registrant as specified in its charter) Nevada 000-49845 52-2336836 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 4555 South Palo Verde, Suite 123 Tucson, Arizona (Address of principal executive offices) (Zip Code) (520) 745-5172 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective April 19, 2010, the Board of Directors of CDEX INC (OTCBB: CEXI) ("Company") appointed Donald W. Strickland as the Company’s Chief Executive Officer effective April 19, 2010. Mr. Strickland has been a Director since February 3, 2006. Effective April 19, 200 Malcolm H. Philips, Jr. resigned his positions as a Director and as the Company’s Chief Executive Officer. Mr. Philips, the Company’s founding CEO and Chairman, more recently has been the on the Company’s Board of Directors and has been its Chief Executive Officer since June 11, 2007. A copy of the form of Mr. Strickland’s employment agreement is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein; the summary of this document set forth above is qualified by reference to such exhibit. Also filed as Exhibit 99.2 is a copy of the press release announcing the change. ITEM 9.01 Financial Statements and Exhibits. (d) EXHIBITS Exhibit No. Exhibit Description Strickland Employment Agreement effective April 19, 2010 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CDEX INC. Date: April 19, 2010 By:/s/ Carmen Conicelli Carmen Conicelli, Chairman
